DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 11/20/2019. Claims 1-29 are currently pending.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim lacks a period at the end.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the long head and cross head of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “an orientation of the one or more converting instruments being selectively adjustable between a default orientation and an angled orientation”, which renders the claims indefinite because the limitation fails to define in orientation to what relative datum or element and which is a default or angled 
Claim 22 recites the limitation “a position of the tool head being selectively adjustable in a direction generally perpendicular to the length of the sheet material and while the sheet material is advancing through the converting assembly”, which renders the claim indefinite because the examiner is unable to clearly determine if the motion is either transverse and/or up and down motion which are generally perpendicular to the length of the sheet material.  In order to advance prosecution, the office will interpret the limitation as best understood by the office.
Claims 2-16, 18-21 and 23-29 are rejected due to dependency on a rejected parent claim.
Claim 18 recites a long head and cross head which renders the claim indefinite because, based on the claim language, the examiner is unable to clearly determine how the heads are incorporated into the claimed invention.  In order to advance prosecution of the application, the office will interpret the heads as best understood.  
Claim 21 recites “a position of the first tool head is selectively adjustable in a direction generally perpendicular to the length of the sheet material and while the sheet material is advancing through the converting assembly”, which renders the claim indefinite because, the limitation fails to define clearly in what direction the tool  is selectively adjustable in, is the adjustment transverse to the feed direction and/or a vertical displacement, wherein both motions would be generally perpendicular to the length of the sheet.  In order to advance prosecution of the application, the office will interpret the limitation as best understood. 
Claim 23 recites “a length of the positional adjustments of the tool head generally corresponds to a thickness of one or two layers of the sheet material”, which renders the claim indefinite because the examiner is unable to clearly define what the length of the positional adjustment is based on an unbounded value of the sheet material, additionally, proportional ratio of the thickness of sheet to the tool adjustment would be changing with variations to the thickness of the sheet.  In order to advance prosecution of the application, the office will interpret the limitation as an adjustment of the tool head to allow the cutter or crease to perform the intended use of. 
Claim 23 recites the limitation “a length of the positional adjustments of the tool head" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Pub 20180086018) and further in view of Hilgendorf (US Pub 20070125212).
Regarding Claim 1, Fukuda discloses a converting machine (1-Fig. 1) used to convert sheet material (4200-Fig. 5A) into packaging templates (4300-Fig. 5A) for assembly into boxes or other packaging (paragraph [0104], a box or display is formed from a sheet), the converting machine comprising: 
a converting assembly (Fig. 1, the assembly of section 1000, 2000 and 3000) configured to perform a transverse conversion function (Fig. 5C and paragraph [0013], section 2000 makes processing lines along y axial direction which transverse to the x axial direction), a longitudinal conversion function (Fig. 5B and paragraph [0012], section 1000 makes processing lines along x axial direction which the axial direction of travel for sheet 4200 in Fig. 1), and an angled conversion function(Fig. 5D and paragraph [0014], section 3000 makes aslant line and curved lines in the sheet) on the sheet material as the sheet material moves through the converting machine (paragraph [0033], sheet and tool are moved relative to one another) in a feed direction (x-direction of Fig. 1), the transverse conversion function, the longitudinal conversion function, and the angled conversion function being selected from the group consisting of creasing, bending, folding, perforating, cutting, and scoring, to create the packaging templates (Figs. 5A and paragraph [0045], cutting and creasing processing of a sheet) the converting assembly comprising: 
a tool head (1210-Fig. 3) selectively movable between opposing sides of the converting assembly (Fig. 1 and paragraphs [0083-0085], members 3110 and 3120 move along the y-axis), the tool head comprising one or more converting instruments (10-Fig. 3) for performing the angled conversion functions (Fig. 5D, blade 10 has cut aslant lines in sheet 4200) and at least one of the transverse conversion function or the longitudinal conversion function (Fig. 5A, shows transverse, longitudinal and angled conversion functions).
However, Fukuda is silent regarding an orientation of the one or more converting instruments being selectively adjustable between a default orientation and an angled orientation.
Hilgendorf teaches an orientation of one or more converting instruments (49-Fig. 13) being selectively adjustable between a default orientation and an angled orientation (paragraph [0080], mechanism 51 adjusts the cutting angle of blade 49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the cutting mechanism as taught by Fukuda, to have incorporated the pivoting mechanism as taught by Hilgendorf, so to allow cutting mechanism to make angled cuts, so to allow for none rectangular containers to be produced (paragraph [0118], Hilgendorf).

Regarding Claim 2, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda has discloses one or more converting instruments and configured to perform the angled conversion function and Hilgendorf teaches a pivot mechanism (51-Fig. 13) which adjust the cutting angle of the converting mechanism (49-Fig. 13). 
So to increase the types of boxes produced by allowing the cutting mechanism to cut sheet material into shapes other than rectangles. 

Regarding Claim 3, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the one or more converting instruments are configured to perform the transverse conversion function or the - Page 22 -Docket No. 17705.149.1longitudinal conversion function when the one or more converting instruments are in the default orientation (Fig. 5B, has longitudinal conversion functions, processing lines while the tool in not angle adjusted relative to the sheet of material).

Regarding Claim 4, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the tool head comprises a mounting block (55-Fig. 3) and a frame (40-Fig. 3) connected thereto, the one or more converting instruments being connected to the frame (Fig. 3, blade 10 is connected to shaft 40 via folder 30).

Regarding Claim 5, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses the frame and Hilgendorf teaches wherein the frame is adjustable about a first axis (Fig. 3, shaft 40 defines an axis of rotation) to reorient the one or more converting instruments between the default orientation and the angled orientation (paragraph [0067], the cutter rotates about shaft 40 to relative to the sheet 4200).

Regarding Claim 6, Fukuda and as modified by Hilgendorf in the parent claim, Hilgendorf teaches wherein a mounting block (98-Fig. 1), a frame (52-Fig. 13), and the one or more converting instruments (49-Fig. 12) are adjustable about a second axis (Fig. 12, unreferenced pin with two direction arrows pointing to it) to reorient the (paragraph [0080], pivoting of blade 49 to adjust the cutting angle).
So to increase the types of boxes produced by allowing the cutting mechanism to cut sheet material into shapes other than rectangles. 

Regarding Claim 7, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses a feed roller (4100-Fig. 1) that is configured to advance the sheet of material through the converting assembly (paragraph [0047], describes the movement of the sheet in the x direction on table 4100 of Fig. 1).

Regarding Claim 8, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses a control system (450-Fig. 4) that is configured to control the operation of the feed roller and the tool head (Fig. 4, control signals for each stage driver and conveyance driver).

Regarding Claim 9, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses the control system synchronizes a speed of the feed roller and movements of the tool head (paragraph [0098]).

Regarding Claim 10, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the one or more converting instruments comprises a cutting wheel or creasing wheel (210-Fig. 2).

Regarding Claim 11, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses, in the default orientation, the one or more converting instruments are generally parallel to the feed direction of the sheet material (Fig. 2, creasing wheel 210 would be parallel to sheet when conveyed).

Regarding Claim 12, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein, in the default orientation, the one or more converting instruments are generally perpendicular to the feed direction of the sheet material (Fig. 3, blade 10 rotated about shaft 40 by angle control mechanism 120 is capable of being generally perpendicular to the feed direction of the sheet material).

Regarding Claim 13, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses a carriage (151-Fig. 3) connected to the tool head and a track (160b-Fig. 3), the carriage being slidable along the track to move the tool head (paragraph [0072]).

Regarding Claim 14, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the angled conversion function is formed diagonally across the sheet material (Fig. 5D, diagonal cuts on sheet 4200).

Regarding Claim 15, Fukuda and as modified by Hilgendorf in the parent claim, Hilgendorf teaches wherein the angled conversion function is formed at an angle Fig. 3 and paragraph [0080], head 48a is at an angle which would cut an angled cut in a sheet material).
So to increase the types of boxes produced by allowing the cutting mechanism to cut sheet material into shapes other than rectangles. 

Regarding Claim 16, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein in the angle conversion function comprises curved cuts or creases formed in the sheet material (Fig. 5D, curved cuts in sheet 4200).

Regarding Claim 17, Fukuda discloses a converting machine (1-Fig. 1) used to convert sheet material (4200-Fig. 5A) into packaging templates (4300-Fig. 5A) for assembly into boxes or other packaging (paragraph [0104], a box or display is formed from a sheet), the converting machine comprising: 
a converting assembly (Fig. 1, the assembly of section 1000, 2000 and 3000) configured to perform a transverse conversion function (Fig. 5C and paragraph [0013], section 2000 makes processing lines along y axial direction which transverse to the x axial direction), a longitudinal conversion function (Fig. 5B and paragraph [0012], section 1000 makes processing lines along x axial direction which the axial direction of travel for sheet 4200 in Fig. 1), and an angled conversion function (Fig. 5D and paragraph [0014], section 3000 makes aslant line and curved lines in the sheet) on the sheet material as the sheet material moves through the converting machine (paragraph [0033], sheet and tool are moved relative to one another) in a feed direction (x-direction of Fig. 1), the transverse conversion function, the (Figs. 5A and paragraph [0045], cutting and creasing processing of a sheet) the converting assembly comprising: 
a first tool head (3110-Fig. 1) selectively movable between opposing sides of the converting assembly (Fig. 1 and paragraphs [0083-0085], members 3110 and 3120 move along the y-axis), the tool head comprising one or more converting instruments (10-Fig. 3) for performing the angled conversion functions (Fig. 5D, blade 10 has cut aslant lines in sheet 4200) and at least one of the transverse conversion function or the longitudinal conversion function (Fig. 5A, shows transverse, longitudinal and angled conversion functions).
a second tool head (3120-Fig. 1) selectively movable between opposing sides of the converting assembly (Fig. 1 and paragraphs [0083-0085], members 3110 and 3120 move along the y-axis), the tool head comprising one or more converting instruments (10-Fig. 3) for performing the angled conversion functions (Fig. 5D, blade 10 has cut aslant lines in sheet 4200) and at least one of the transverse conversion function or the longitudinal conversion function (Fig. 5A, shows transverse, longitudinal and angled conversion functions).
However, Fukuda is silent regarding an orientation of the one or more converting instruments of the first and second tool head being selectively adjustable between a default orientation and an angled orientation.
(49-Fig. 13) being selectively adjustable between a default orientation and an angled orientation (paragraph [0080], mechanism 51 adjusts the cutting angle of blade 49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the two cutting mechanism as taught by Fukuda, to have incorporated the pivoting mechanism as taught by Hilgendorf, so to allow cutting mechanism to make angled cuts, so to allow for none rectangular containers to be produced (paragraph [0118], Hilgendorf).

Regarding Claim 18, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the first tool head comprises a long head and the second tool head comprises a cross head (Fig. 1, both 3110 and 3120 have blades which are interpreted as the long and cross heads).

Regarding Claim 19, Fukuda and as modified by Hilgendorf in the parent claim, wherein, in the default orientations, the one or more converting instruments of the long head are generally parallel to the feed direction of the sheet material and the one or more converting instruments of the cross head are generally perpendicular to the feed direction of the sheet material (Figs. 1 and 3, blade 10 on each unit 3110 and 3120 are parallel to the feed direction and are capable of being rotated perpendicular to feed direction by angle control mechanism 120). 

Regarding Claim 20, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein the first tool head performs the longitudinal conversion function and the angled conversion function, and the second tool head performs the transverse conversion function (Figs. 5(A-D), tools perform the longitudinal and angled conversion functions).

Regarding Claim 21, Fukuda and as modified by Hilgendorf in the parent claim, Fukuda discloses wherein, when the one or more converting instruments of the first tool head are in the default orientation (Fig. 3, cutting mechanism 1210 is in a default position), a position of the first tool head is selectively adjustable in a direction generally perpendicular to the length of the sheet material and while the sheet material is advancing through the converting assembly (paragraph [0074], adjustment of blade 10 by  motor 120 to an angle perpendicular to the length of the sheet and the vertical vibration of blade 10 on the z-axis).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US Pub 20180086018).

Regarding Claim 22, Fukuda discloses a converting machine (1-Fig. 1) used to convert sheet material (4200-Fig. 5A) into packaging templates (4300-Fig. 5A) for assembly into boxes or other packaging (paragraph [0104], a box or display is formed from a sheet), the converting machine comprising:
a converting assembly (Fig. 1, the assembly of section 1000, 2000 and 3000) configured to perform longitudinal conversion functions (Fig. 5B and paragraph [0012], section 1000 makes processing lines along x axial direction which the axial direction of travel for sheet 4200 in Fig. 1) on the sheet material as the sheet material moves through the converting machine in a feed direction (x-direction-Fig. 1), the longitudinal conversion functions including at least one of creasing, bending, folding, perforating, cutting, and scoring, to create the packaging templates, (Figs. 5A and paragraph [0045], cutting and creasing processing of a sheet) the converting assembly comprising: 
a tool head (1110-1160-Fig. 1) selectively movable between opposing sides of the converting assembly (paragraph [0051], mechanisms 1110-1160 move on the y-axis on frame 1100), the tool head comprising one or more converting instruments for performing the longitudinal conversion functions (Fig. 5B has longitudinal processing lines), a position of the tool head being selectively adjustable in a direction generally perpendicular to the length of the sheet material and while the sheet material is advancing through the converting assembly (paragraph [0051], independent y-axis movement of the cutting mechanism is interpreted as selectively adjustable and the sheet while the sheet is moving).

Regarding Claim 23, Fukuda discloses wherein a length of the positional adjustments of the tool head generally corresponds to a thickness of one or two layers of the sheet material (paragraph [0056], ball screw mechanism is capable of adjust vertical displacement of blade 10).

Regarding Claim 24, Fukuda discloses wherein the one or more converting instruments have a default orientation (Fig. 5B, processing lines are parallel to the x-direction of Fig. 1) in which the one or more converting instruments are general parallel to the feed direction of the sheet material or perform the longitudinal conversion functions generally parallel to the feed direction of the sheet material (Fig. 5B, processing lines are longitudinal conversion functions along the x-direction).

Regarding Claim 25, Fukuda discloses wherein the one or more converting instruments are selectively adjustable from the default orientation to an angled orientation to perform one or more angled conversion functions on the sheet material (Fig. 3 and paragraph [0074], motor 120 adjust the angle of blade 10).

Regarding Claim 26, Fukuda discloses wherein, in the angled orientation, the one or more converting instruments are oriented at a non-parallel and non-perpendicular angle relative to the feed direction of the sheet material (Fig. 3 and paragraph [0074], motor 120 is capable of adjusting the angle of blade 10 to a non-parallel and non-perpendicular angle relative to the feed direction of the sheet material).

Regarding Claim 27, Fukuda discloses wherein the position of the tool head is selectively adjustable in a direction generally perpendicular to the length of the sheet material and while the sheet material is continuously moving through the converting assembly (Fig. 3 and paragraphs [0074] and [0158], motor 120 is capable of adjusting the angle of blade 10 to a direction generally perpendicular to the length of the sheet material and processing lines made while the paper is continuously conveyed).

Regarding Claim 28, Fukuda discloses further comprising a second tool head having one or more converting instruments for performing one or more transverse conversion functions (Figs 2 and 3, the heads can be a creasing or cutting mechanism to form the processing lines of Fig. 5C).

Regarding Claim 29, Fukuda discloses wherein the converting assembly is configured to incrementally advance the sheet material therethrough as one or more converting instruments of the second tool head perform the one or more conversions functions on the sheet material (paragraphs [0158-0161], processing of sheet 4200 is done in incremental stages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/14/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731